Case 7:21-cv-00030-JPJ-PMS Document 17 Filed 05/24/21 Page 1 of 2 Pageid#: 139




                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ROANOKE DIVISION

 TONY ANDERS,                                   )
                                                )
                    Plaintiff,                  )     Case No. 7:21CV00030
                                                )
 v.                                             )      OPINION AND ORDER
                                                )
 SUPERINTENDANT BOBBY                           )     By: James P. Jones
 RUSSELL, ET AL.,                               )     United States District Judge
                                                )
                   Defendants.                  )

       Tony Anders, Pro Se Plaintiff.

       The plaintiff, Tony Anders, a Virginia inmate proceeding pro se, filed this

 civil rights action under 42 U.S.C. § 1983, alleging that jail officials housed him

 under unsafe conditions related to the COVID-19 virus. With Anders’s Complaint,

 filed in January of 2021, he submitted a motion seeking interlocutory injunctive

 relief to be transferred to another detention facility to serve his prison sentence.

 After review of the record, I conclude that the motion must be denied as moot.

       When Anders filed this civil action, he was confined at the Western Virginia

 Regional Jail (“WVRJ”) in Salem, Virginia. The record indicates that he was

 transferred to a state prison facility in February of 2021. Therefore, Anders is no

 longer subject to the dangers he has alleged he might encounter at the WVRJ in the

 absence of court intervention. Accordingly, his requests for interlocutory relief
Case 7:21-cv-00030-JPJ-PMS Document 17 Filed 05/24/21 Page 2 of 2 Pageid#: 140




 regarding conditions or individuals at WVRJ are moot and must be denied as such.

 Rendelman v. Rouse, 569 F.3d 182, 186 (4th Cir. 2009) (“[A]s a general rule, a

 prisoner’s transfer or release from a particular prison moots his claims for

 injunctive . . . relief with respect to his incarceration there.”); Incumaa v. Ozmint,

 507 F.3d 281, 287 (4th Cir. 2007) (“Once an inmate is removed from the

 environment in which he is subjected to the challenged policy or practice, absent a

 claim for damages, he no longer has a legally cognizable interest in a judicial

 decision on the merits of his claim.”).

       For the stated reasons, it is ORDERED that Anders’s motion seeking

 interlocutory injunctive relief, ECF No. 2, is DENIED as moot.

                                                 ENTER: May 24, 2021

                                                 /s/ JAMES P. JONES
                                                 United States District Judge




                                           -2-
